Citation Nr: 1012765	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  02-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
postoperative right ear injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active military duty from March 1955 to July 
1959, April to June 1968, and July to November 1968.  He 
also had a period of years of Naval Reserve service with 
associated active and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas.  In February 2003, the veteran testified at the 
RO during a personal hearing held by a Decision Review 
Officer, and a transcript is of record.  In August 2004 and 
again in February 2007, the Board remanded this case for 
additional evidentiary development.


FINDINGS OF FACT

1.  Right ear hearing loss is as likely as not due to in-
service traumatic perforation of the tympanic membrane and 
subsequent infection and re-perforation.

2.  Left ear hearing loss was at least as likely as not of 
service onset.

3.  Tinnitus was of service onset.

4.  Other than the above, there is no evidence of current 
residuals of an in-service right ear injury.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

3.  Other residuals of an in-service right ear injury was 
not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in May 2001, prior to the 
initial adjudication of the claim, the RO notified the 
Veteran of the information necessary to substantiate the 
service connection claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of evidence that could substantiate his 
service connection claims.  In correspondence dated in 
October 2006, he was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Subsequent to the notification 
letter, his claim was readjudicated in an April February 
2009 supplemental statement of the case.  Thus, the timing 
defect was cured by a subsequent readjudication.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Service 
treatment records have been obtained.  After the Veteran's 
accredited representative who was able to track down and 
identify not only the hospital, a U.S. Public Health Service 
(PHS) hospital that was subsequently closed, but also the 
location of the preserved records in January 2007, VA was 
able to obtain the records of that hospitalization, which 
were received in December 2008.  Although a VA examination, 
addressing the issues of service connection for bilateral 
hearing loss and tinnitus, was provided in April 2009, this 
examination did not provide a rationale.  As discussed 
below, the evidence as to these issues is in equipoise, and, 
therefore, it is not necessary to remand this case for a 
third time to obtain an adequate examination.  

As to the issue of service connection for right ear injury 
residuals, the prior Board remand directed the RO to obtain 
an examination which addressed that issue.  The April 2009 
examination, by an audiologist, noted that the file as to be 
forwarded to a physician for an opinion on that matter, but 
that was not done.  Nevertheless, there is no lay or medical 
evidence of the existence of any residuals of the in-service 
ear injury other than the hearing loss and tinnitus 
addressed as separate issues.  Because the Veteran has not 
alleged any other disability due to that incident, there is 
no credible indication of another disability related to that 
incident, and, therefore, an examination is not necessary.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Dalton v. Nicholson, 21 Vet.App. 23 (2007).  Accordingly, 
the Board finds that there has been substantial compliance 
with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) 
(remand not required where the Board's remand instructions 
were substantially complied with).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including sensorineural hearing 
loss, if the disability was manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  To establish service connection, 
a veteran must show (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship (nexus) 
between the current disability and the in-service disease or 
injury (or in-service aggravation).  Holton v. Shinseki, 557 
F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service 
findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The Veteran contends that he was injured during active duty 
in 1968.  He states that he was kicked in the ear by another 
swimmer while swimming in New Orleans, Louisiana, and 
underwent right ear surgery afterwards.  He believes that 
his current hearing loss and tinnitus result from this 
incident.  He also states that he was exposed to noise as a 
sonar technician in service, which he feels affected his 
hearing.  

It is noted that the record also contains two letters, 
received in October 2003, from the veteran's son and 
daughter; both related that their father had been kicked in 
the head by another swimmer in New Orleans in July 1968.  
The veteran's daughter remembered that the injury had 
resulted in surgery and that the veteran's hearing had been 
dramatically affected ever since.

Examination reports contained in the service treatment 
records include findings of two audiograms, obtained in May 
1968 and in November 1968.  The Veteran was on active duty 
from April to June 1968, and from July to November 1968, and 
both of these examinations were obtained while he was on 
active duty.  The reports state that the examinations were 
conducted using American Standards Association (ASA) units.  
Later in the 1960s, the International Standard Organization 
(ISO) units were adopted for use instead of the ASA units.  
Because the current VA law and regulations are based on ISO 
units, service department audiometric readings obtained 
using the ASA units must be converted to ISO units.  As 
converted, the May 1968 audiometry disclosed that pure tone 
thresholds in the right ear at the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz were 10, 10, 15, 30, and 
decibels, respectively.  Corresponding findings in the left 
ear were 10, 5, 15, 15, and 0 decibels.  The audiometric 
testing on the November 1968 examination, as converted into 
ISO units, resulted in pure tone thresholds in the right ear 
at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
of 15, 5, 10, 15, and 25 decibels, respectively.  
Corresponding findings in the left ear were 10, 10, 15, 35, 
and 20 decibels.  

At his hearing, the Veteran testified that he had undergone 
surgery after the injury in a facility he identified as a 
U.S. Merchant Marine or Maritime Hospital in New Orleans, 
Louisiana.  As a result of additional information provided 
by his accredited representative in January 2007, who was 
able to track down and identify not only the hospital, a 
U.S. Public Health Service (PHS) hospital that was 
subsequently closed, but also provided information leading 
to the location of the preserved records, VA was able to 
obtain the records of that hospitalization, which were 
received in December 2008.  

These records confirm that the Veteran was seen in July 
1968, after having been kicked in the head while swimming.  
He complained of severe pain, and a large central 
perforation of the right tympanic membrane was observed.  
The perforation did not heal, and in August 1968, he 
underwent myringoplasty to repair the tympanic membrane.  
According to the hospital summary, the Veteran had been 
kicked in the right ear 6 weeks earlier while swimming.  The 
ear bled serous sanguineous fluid for 3 days after the 
accident.  He did not have a hearing loss that he himself 
could detect, but did note tinnitus, and an audiogram done 
two weeks prior to admission showed a 5 decibel loss in all 
frequencies in the right ear.  Although the myringoplasty 
was initially successful, in September 1968, the Veteran was 
seen with an infected draining right ear and an open 
perforation.  The last record, dated in October 1968, noted 
that a paper patch had been reapplied to the tympanic 
membrane.  

In April 2009, the Veteran underwent a VA audiological 
examination.  He reported problems in the right ear for 35 
years.  He reported a history of ear surgery on the right 
ear to repair a traumatic perforation of the eardrum.  He 
said he was an electronics technician and was in radar on a 
submarine while in service.  According to the report, he 
denied having noise exposure during service.  The Veteran 
also said he had tinnitus, but reportedly did not recall 
when it had begun.  

Audiometric testing disclosed pure tone thresholds at the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz which 
were all 40 decibels or more in both ears, and speech 
recognition scores using the Maryland CNC Test were 62 
percent in the right ear and 60 percent in the left ear.  
These findings meet the VA criteria for a hearing loss 
disability.  See 38 C.F.R. § 3.385 (Impaired hearing will be 
considered a disability for VA purposes when the thresholds 
for any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels or more; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.).  

The examiner stated that a physician would respond to the 
question of whether the Veteran had residuals of the remote 
ear injury and/or surgery; as discussed above, this opinion 
was not obtained.  The examiner concluded that tinnitus was 
as likely as not a symptom of hearing loss.  The examiner 
stated that hearing was within normal limits on the November 
1968 separation examination, although there appeared to be a 
significant threshold shift from the evaluation conducted in 
July 1968, which revealed thresholds of -5 at all 
frequencies.  The examiner concluded that it was less likely 
than not that hearing loss and tinnitus were causally 
related to his ear injury.  He also stated that the Veteran 
did not relate his current tinnitus to the injury in 
service.  Finally, he noted that the Veteran denied having 
noise exposure during his time in service, and, therefore, 
it was less likely than not that hearing loss and tinnitus 
were related to noise exposure during service.   

The file also contains a report of an evaluation in May 2009 
by a private audiologist, E. Carson.  She wrote that the 
Veteran complained of bilateral hearing loss and constant 
tinnitus in the right ear.  Medical records indicated trauma 
to the right ear in 1968 while he was in service, with 
surgery performed shortly thereafter.  Currently he had mild 
to severe sensorineural hearing loss bilaterally.  It was 
the audiologist's opinion that the Veteran's hearing loss 
and tinnitus occurred as likely as not due to the trauma 
sustained during his military service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  In view of the recently obtained PHS hospital 
records, which corroborate, absolutely, his assertions 
regarding the inservice injury and treatment, the Board 
finds the Veteran's statements and testimony regarding that 
and other matters to be credible.    

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions, however, may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Right Ear Hearing Loss

Recently obtained records of the Veteran's treatment in a 
PHS hospital while on active duty in 1968 confirm that he 
sustained an injury which perforated his right tympanic 
membrane in July 1968, and that he underwent surgery to 
correct the perforation.  These records also show that an 
infection subsequently developed, and the tympanic membrane 
again became perforated.  The last record, dated 3 weeks 
before his service discharge, shows that he was still being 
treated for his perforated tympanic membrane.  

In connection with the appeal, two nexus examinations were 
obtained, one of which concludes that his hearing loss was 
not due to the injury, and the other which concludes that it 
was.  Neither provided an explanation for the respective 
conclusions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (it is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion).  There is, however, other 
probative evidence, including the lay statements of the 
Veteran and his daughter that he had noticeable loss of 
hearing after that injury.  Although a hearing loss 
disability for VA service connection purposes requires 
specific audiological findings, and thus is not subject to 
lay observation, he nevertheless can report on a subjective 
decline in hearing.  Moreover, no post-service cause of 
hearing loss has been identified.  Thus, the positive nexus 
opinion, together with the traumatic perforation of the 
right eardrum in service, followed by surgical repair and 
then infection and another perforation, and the credible lay 
statements of continuity of symptomatology are sufficient to 
place the evidence in relative equipoise.  Therefore, 
service connection for right ear hearing loss is warranted.  
In reaching this determination, the benefit-of-the-doubt 
rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Left Ear Hearing Loss

With respect to the left ear, the Veteran did not injure 
this ear in service.  Nevertheless, at the time of 
separation in November 1968, audiological findings were 
significantly worse than in May 1968.  In particular, the 
pure tone threshold at the frequency of 3000 hertz had 
increased from 15 to 35 decibels, while at 4000 hertz, the 
threshold had increased from 0 to 20 decibels, representing 
a threshold shift of 20 decibels at both frequencies.  
Although not a hearing loss disability for VA purposes, 
under 38 C.F.R. § 3.385, the threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet. App. 
at 157.  Thus, the Veteran had loss of hearing in the left 
ear shown at discharge in November 1968, and this was a 
significant loss from that shown shortly after his entry in 
May 1968.  Because of audiometric evidence establishing a 
hearing loss which occurred during service, the Board finds 
the lay evidence of hearing loss continuing after service to 
be competent, and, as previously discussed, the Veteran's 
statements are of proven credibility.  Finally, there is 
medical evidence of a current hearing loss meeting VA 
criteria, with no intercurrent cause shown.  While a better 
examination would have been helpful to the Board's 
determination, taken as a whole, the evidence currently of 
record is evenly balanced.  Thus, it is not necessary to 
further delay a decision on the Veteran's claim by a third 
remand, as, with the resolution of all reasonable doubt in 
the Veteran's favor, service connection for left ear hearing 
loss may be granted.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 
5107(b).  

Tinnitus

With respect to tinnitus, the PHS records show that the 
Veteran complained of tinnitus at the time of his initial 
ear injury, he has presented credible testimony of 
continuity of symptomatology, and there is a medical opinion 
linking tinnitus to the in-service trauma.  Moreover, the VA 
examiner's reliance on the absence of any claim of tinnitus 
since service is contradicted by the Veteran's testimony and 
lay statements on his behalf.  As discussed above, the Board 
finds the Veteran's statements to be demonstrably credible, 
and the more specific, direct statements from the Veteran 
are more probative than vague statements filtered through 
the examiner.  Additionally, the VA examiner did find 
tinnitus to be associated with hearing loss, which the Board 
finds to be service-connected.  This evidence in the 
Veteran's favor outweighs the negative evidence, and, 
accordingly, service connection for tinnitus is warranted.  
In reaching this determination, the benefit-of-the-doubt 
rule has been applied.  38 U.S.C.A. § 5107(b).  

Right Ear Injury Residuals

The VA examiner, in April 2009, stated that a physician 
would respond to the question of whether the Veteran had 
residuals of the remote ear injury and/or surgery; as 
discussed above, this opinion was not obtained.  The 
Veteran, however, has not claimed any disability resulting 
from his in-service ear injury, other than the hearing loss 
and tinnitus discussed above.  Service connection for those 
conditions is granted in this decision.  There is no other 
evidence-lay or medical-of additional residuals of that 
injury.  Absent the current existence of a claimed 
condition, there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  Thus, because a current 
disability is neither shown nor contended (other than as 
addressed above), there is no basis for a grant of service 
connection, and to this extent, the claim must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 
5107(b).  





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for other residuals of a right ear injury 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


